Exhibit 10.1(a)

FIRST AMENDMENT TO AMENDED AND RESTATED

SERVICING AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED SERVICING AGREEMENT
(“Amendment”) is entered into as of the 1st day of January 2010, by and among
Discover Bank (“DB”) and DFS Services LLC (“DFS”).

WHEREAS, DB and DFS entered into a certain Amended and Restated Servicing
Agreement (“Agreement”) as of January 1, 2007 for the provision of services by
DFS to DB.

WHEREAS, DB and DFS desire to amend the Agreement as set forth in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, both the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Agreement pursuant to
Section 12.D of the Agreement as follows:

1. Exhibit A to the Agreement is hereby deleted in its entirety and the attached
Exhibit A shall be attached to the Agreement in lieu thereof.

2. A new clause (x) shall be added to Section 2.H of the Agreement:

“(x) support functions, including finance, human resources, audit, risk
management, law and compliance, executive management and strategic support
functions, and other general overhead.”

3. Capitalized terms not herein defined shall have the meaning ascribed to such
terms in the Agreement.

4. Unless otherwise set forth herein, the Agreement shall remain in full force
and effect.

5. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original. Facsimile signatures shall be deemed originals.

Execution Page to Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

DISCOVER BANK

By:  

/s/ Michael F. Rickert

  Name:   Michael F. Rickert   Title:   Chief Financial Officer

DFS SERVICES LLC

By:  

/s/ Roger Hochschild

  Name:   Roger Hochschild   Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

to First Amendment to Amended and Restated Servicing Agreement

Discover Financial Services LLC

SERVICING FEES CHARGED TO DISCOVER BANK

EFFECTIVE DECEMBER 1, 2009

Discover Bank (“DB”) will pay Discover Financial Services LLC (“DFS”) for costs,
plus any agreed upon mark up and other adjustments, incurred by DFS in its role
of providing services for DB in advance, on a monthly basis, based on estimates
provided by DFS. DFS shall provide a reconciliation to DB within thirty
(30) days of the end of each month in accordance with procedures agreed upon by
DB and DFS. In case of a shortfall, DB shall pay DFS the amount of such
shortfall within five (5) business days after the end of the following month. In
the case of overpayment, DFS shall pay DB the amount of such overpayment within
five (5) business days after the end of the following month. The amounts
invoiced may include, but are not limited to, into the following general
categories:

Marketing

Customer Services, Collections and Other Services

Credit Risk

Business Technology, Corporate Support Services and Other General Overhead

Included in the billing of the general categories noted above, DFS may bill DB
for various services and supplies that DFS obtains from other providers in
connection with servicing DB’s customers, which may include a DFS markup to DB
to reflect the benefit of DFS’s management of the relationships with these other
providers. The amounts charged will be equal to the amounts paid by DFS, plus
any agreed upon markup and other adjustments.

If new categories of items arise that are procured from outside providers, DFS
will be allowed to include them in the service fee charged, provided they are
separately identified in the invoice to DB, and a DB officer approves the new
item on the invoice.

Amount To Be Invoiced Under Servicing Fee

It is agreed that amounts invoiced by DFS under the servicing agreement with DB
will not cause DB’s ratio of non-interest expense (calculated on a consolidated
basis with Discover Products Inc.) to average loans for the entire fiscal year
to be more than the average of the same non-interest expense ratio for the group
of peer banks for the most recently completed fiscal year for which information
is available. The parties agree that the fees charged to DB hereunder will not
exceed the fees that DB would have been charged for the Services by an
unaffiliated third party.